Adams, P. J. (dissenting):
The prevailing opinion, as I read it, discusses the competency of the evidence of the witness Louis J: Billings upon the assumption that it tended to - show the relations existing between Mr. and Mrs. W. M. Billings; whereas its real and only effect was, I think,, to show the relations existing between Mrs. Billings and the defendant. For that purpose it was doubtless incompetent. But the illicit relations existing between the defendant and Mrs. Billings are so overwhelmingly established by other evidence that I do not think this, error is sufficiently prejudicial to require a reversal of the judgment.
Judgment and order reversed and new trial ordered, with costs to-the appellant to abide the event.